Title: To Alexander Hamilton from Joseph Whipple, 9 May 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, May 9, 1791. “I this day recd from the Collector Benj Lincoln Esqr. of Boston 12 ps Canvas which I presume are intended for Sails for the Cutter. I had engaged the Canvas of the Mafactory here but have now Countermanded it.… Be pleased to advise what articles for equiping the Vessel or for Stores are to be forwarded that I may avoid making unnecessary purchases.”
 